UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-5081


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERTO TEXIDORE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cr-00179-MOC-1)


Submitted:   August 30, 2012             Decided:   September 13, 2012


Before WILKINSON, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henderson Hill, Executive Director, Ann L. Hester, Assistant
Federal Defender, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC., Charlotte, North Carolina, for Appellant.          Anne M.
Tompkins, United States Attorney, Amy E. Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Roberto Texidore was convicted by a jury of possession

of a firearm by a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1)         (2006),          and       sentenced           to      thirty-seven       months’

imprisonment.             On    appeal,          Texidore        argues       that    the    district

court erred in overruling his objection to the government’s use

of its peremptory challenges to strike an African-American woman

and    a    woman    of        Asian       extraction.                He    also     contends    that

statements         made     by       the    government               during    closing       argument

shifted the burden of proof and violated his due process rights.

We conclude there is no error and affirm the judgment.

                 Texidore      contests          the       district         court’s    decision       to

deny    his      challenge,          under       Batson         v.    Kentucky,       476 U.S. 79

(1986), to the Government’s use of its peremptory strikes.                                          The

use    of   a     peremptory         challenge            for    a    racially       discriminatory

purpose offends the Equal Protection Clause.                                  Id. at 84-90.         The

trial      court’s    resolution            of    a       Batson      challenge       is    largely    a

credibility determination, to which we give “great deference,”

reviewing the district court’s findings for clear error.                                        United

States      v.    Green,       599 F.3d 360,      377       (4th    Cir.    2010);     United

States v. Farrior, 535 F.3d 210, 221 (4th Cir. 2008).

                 Courts     employ         a     three-step             process       to    determine

whether a peremptory strike was racially motivated.                                          First, a

defendant must make a prima facie showing that the government

                                                      2
exercised the strike on the basis of race.                              Batson, 476 U.S. at

96-97.     Second, the burden shifts to the government to offer a

racially       neutral          explanation          for     removing         the     jurors       in

question.           Id.        at     97-98.         Third,       once       the    race-neutral

explanation is offered, the district court must decide whether,

in   light     of    all       relevant    evidence,         the       defendant      has proved

purposeful      discrimination.                 Id.    at    98.         A   movant       may    show

purposeful      discrimination            by     demonstrating           that       the   opposing

party’s explanation is a mere pretext for racial discrimination.

Farrior, 535 F.3d at 221.

             Our review of the record reveals that the district

court    did        not    clearly        err    in        crediting         the    government’s

proffered      reasons          for     striking       the    jurors         in    question       and

finding those reasons legitimate and nondiscriminatory.                                         Thus,

Texidore       failed           in      his      burden           to     prove       intentional

discrimination, and the district court did not err in denying

Texidore’s Batson challenge.

             Texidore          next     asserts       that    the      prosecutor         committed

reversible misconduct during closing argument when he speculated

to the jury as to why Texidore did not test certain evidence for

DNA.       Whether         a        statement    made        in    closing         argument      has

unconstitutionally tainted the outcome of the case is a question

of law, which this court reviews de novo.                                    United States v.

Collins, 415 F.3d 304, 307 (4th Cir. 2005).                                  Improper remarks

                                                 3
during the government’s closing argument constitute a reversible

due-process violation only if the remarks “so prejudiced the

defendant’s substantial rights that the defendant was denied a

fair trial.”       United States v. Wilson, 624 F.3d 640, 656 (4th

Cir. 2010), cert. denied, 132 S. Ct. 451 (2011).                            To obtain a

new trial, Texidore must demonstrate both that a statement was

improper and that it caused prejudice.                United States v. Smith,

441 F.3d 254, 264 (4th Cir. 2006).

            With   these     standards       in    mind,    we      have     thoroughly

examined Texidore’s assertions of misconduct.                    We conclude that,

even assuming that the prosecutor’s comments were improper, they

did not deprive Texidore of a fair trial, given their relatively

isolated nature, the relative strength of the other evidence in

the case, and the court’s instructions to the jury.                         Wilson, 624

F.3d at 656-57; Collins, 415 F.3d at 309 (discussing factors

courts consider in evaluation of prejudice).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are    adequately          presented      in   the     materials

before   the   court   and    argument       would    not     aid     the    decisional

process.

                                                                               AFFIRMED




                                         4